DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The examiner attempted to contact Applicant’s representative but the calls were not returned within a reasonable time to schedule an interview under AFCP 2.0.
The applicant has argued that the combination of the cited references is not proper because they do not disclose the claimed subject matter, the examiner respectfully disagrees for at least the reasons detailed in the final office action dated 3/17/2021 and further detailed below.
The applicant has argued that “The various references cited fail at least to teach reducing the torque of the electric drive while increasing the torque provided by the internal combustion engine by "dividing the predefined time interval into a multiplicity of time steps and, in each of the multiplicity of time steps, calculating an amount of the additional torque provided by the electric motor that can be replaced by increasing a torque output of the internal combustion engine, and implementing a corresponding replacement in each respective time step".” The examiner respectfully disagrees, the cited reference Gentil teaches in Page 1; Last Paragraph-Page 2; 2nd Paragraph: “This results in a linearly decreasing torque. Alternatively, however, it can also be provided that the gradient is only temporarily limited or can change over time. In the first case, a stair-step-like curve of the torque over time can result. The change in the torque over the time required to reach the target torque can generally be viewed as a gradient. That means that Torque does not have to be continuously gradient-limited, but can also be discontinuous. In this case, however, it must be ensured that the discontinuities or the difference in torque before and after the discontinuities are limited in size in such a way that the motor vehicle always remains in a controlled state and vehicle occupants or persons outside the motor vehicle are not negatively affected . The discontinuities are therefore advantageously designed to be so small that the change in the torque cannot be felt by the vehicle occupants, or at most only slightly noticeable. The reduction in torque must therefore take place over a sufficiently large number of steps.” Gentil teaches the non-linear, “step-wise” reduction of torque in a hybrid drive system while the cited Johri Paragraph 48 teaches the equivalent replacement of the reduced electric torque with that of the IC engine as detailed in the final office action dated 3/17/2021 page 5. Accordingly, the combination of Falkenstein, Johri, and Gentil teach the argued limitation “dividing the predefined time interval into a multiplicity of time steps and, in each of the multiplicity of time steps, calculating an amount of the additional torque provided by the electric motor that can be replaced by increasing a torque output of the internal combustion engine, and implementing a corresponding replacement in each respective time step “ along with the remaining elements of claim 1. The proposed amendment and corresponding arguments have been fully considered but are found unpersuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIJAH W. VAUGHAN whose telephone number is (571)272-5424.  The examiner can normally be reached on M-Th 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662                                                                                                                                                                                                        



/E.W.V./Examiner, Art Unit 3662